Exhibit STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (this “Agreement”), dated as of January 15, 2010, is made between Business Marketing Services, Inc., a Delaware corporation (“Company”), Douglas A. Black, an individual (“Black”) (Company and Black, collectively, the “Sellers”), and Hans Pandeya, an individual (the “Buyer”). WHEREAS, subject to the terms and conditions set forth in this Agreement, the Sellers desire to sell to the Buyer and the Buyer desires to purchase from the Seller all of the issued and outstanding shares of the Company's common stock held by Sellers (the “Shares”). NOW, THEREFORE, in consideration of mutual covenants contained in this Agreement, and for other good and valuable consideration, the sufficiency and receipt of which is hereby acknowledged, the Seller and Buyer agree as follows: Article I Purchase and Sale 1.1 The Closing. Subject to terms and conditions set forth in this agreement, the Sellers shall sell to Buyer and the Buyer shall purchase from Black 15,000,000 shares of the Company’s common stock from Black, which represents all issued and outstanding common stock of the Seller (15,000,000 shares total) for an aggregate purchase price of $325,000 (the “Purchase Price”), of which $25,000 has been previously deposited with Anslow & Jaclin, LLP (the “Escrow Deposit”). The closing of the purchase and sale of the shares (the “Closing”) shall take place on January 15, 2010 (the “Closing Date”) at such place as the parties mutually agree. 1.2 Closing Deliveries. (a)On the Closing Date, the parties shall deliver or shall cause to be delivered the following: (a) the Sellers shall transfer 15,000,000shares of the Company’s common stock to the Buyer (b) Buyer shall deliver the Purchase Price minus the Escrow Deposit to the escrow account of the law firm of Anslow & Jaclin, LLP. (b)On the Closing Date, Black will resign from all officer and director positions held with the Company and the Buyer will be appointed as the Company’s President, Chief Executive Officer, Principal Accounting Officer and Director. Article II Representations and Warranties 2.1 Sellers hereby represent and warrants, except as set forth in the Seller Disclosure Schedule, as follows: 1 (a)Company is a duly organized and validly existing corporation in good standing under the laws of the State of Delaware, authorized to issue 200,000,000 shares of Company common stock and 50,000,000 shares of “blank check” preferred stock. The issued and outstanding capital stock of Company consists only of the 19,200,000 Shares of outstanding common stock, all of which are duly authorized, validly issued and fully paid and nonassessable shares of Company common stock.
